DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1, 12 and 17 have been amended. No claims were cancelled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0020589 A1, hereafter Yu 589) in view of Yu et al (US 2012/0286240 A1-prior art of record, hereafter Yu 240).
Re claim 1, Yu 589 discloses in FIGS. 31-36 (with references to FIG. 13) a method, comprising:
bonding a bottom electrode (322 in FIG. 31; ¶ [0077]) of a component substrate (3110; ¶ [0071]) to a first metal pad (207; ¶ [0077]) of a semiconductor substrate (200; ¶ 
removing (in FIG. 32; ¶ [0072]) the carrier substrate (305);
after removing the carrier substrate (305), patterning (in FIG. 33; ¶ [0072]-[0073]) the component substrate (3110) to form a component device (LED dies 301/302/303; ¶ [0070] and [0078]);
forming a gap fill material (oxide/resist 3310 in FIG. 33; ¶ [0072]-[0073]) over the semiconductor substrate (200) to encapsulate (cover) the component device (LEDs);
forming a first via opening (3304 in FIGS. 33-34; ¶ [0073]) adjacent the component (LED), the first via opening (3304) extending through the gap fill material (oxide/3310) and exposing (¶ [0073]) a metal pad (321; ¶ [0073]) of the component substrate (3110);
forming a first via (3412 in FIG. 34; ¶ [0074]) in the first via opening (3304), the first via (3412) extending vertically (downward) from an upper (top) surface of the gap fill material (oxide) to the metal pad (321);
after forming the first via (3412) in the first opening (3304), exposing a top surface (upper plane of 303a in FIG. 35; ¶ [0076]) of the component device (LED); and
coupling (electrically in FIG. 35; ¶ [0076]-[0077]) the top surface (upper plane of 303a) of the component device (LED) to a top (upper part) of the first via (3412), the coupling providing an electrical connection (3512 in FIG. 35; ¶ [0076]) between the upper surface (of 303a) and the second metal pad (321).



However,
Yu 240 discloses in FIGS. 5-7 a method, comprising: forming a first via opening (116 in FIG. 6; ¶ [0022]) adjacent a component (LED 212A; ¶ [0022]), the first via opening (116) extending through a gap fill material (114; ¶ [0021]) and exposing (¶ [0022]) a metal pad (108A; ¶ [0022]) of a semiconductor substrate (101; ¶ [0015]); exposing a top electrode (112 in FIG. 6; ¶ [0022]) of the component device (212A); and coupling (in FIG. 7; ¶ [0023]) the top electrode (112) of the component device (212A) to a first via (118; ¶ [0023]), the coupling providing an electrical connection between the upper electrode (112) and a second metal pad (108B; ¶ [0023]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Yu 589 to include the top electrode of the component device and the first via opening extending through the gap fill material and the exposing a second metal pad of the semiconductor substrate of Yu 240, such that the method further comprises the first via opening extending through the gap fill material and exposing a second metal pad of the semiconductor substrate; after forming the first via (3412) in the first opening (3304), exposing a top electrode of the 

Re claim 2, Yu 589 discloses the method of claim 1, further comprising: after patterning the component substrate (3110) to form the component device (LED), forming a protective layer (3410 in FIG. 34; ¶ [0074]) over the component device.

Re claim 3, Yu 589 and Yu 240 discloses the method of claim 1, further comprising: exposing a top (upper) surface (at 116 over 112 of 212A in FIG. 6: Yu 240; ¶ [0022]) of the component (212A) to expose the top electrode (112) from the gap fill material (114) as part of the ohmic contact formation discussed for claim 1.

Re claim 4, Yu 589 and Yu 240 discloses the method of claim 3, wherein the coupling (electrically) further comprises: forming a conductive bridge (3512 of Yu 589) between the top of the first via (3412of Yu 589) and the upper electrode (112 of Yu 240) as part of the ohmic contact formation discussed for claim 1.

Re claim 5, Yu 589 and Yu 240 discloses the method of claim 4, wherein forming the conductive bridge (3512) comprises: patterning a photoresist (3510 in FIG. 35: Yu 589; ¶ [0076]) to cover portions of the top electrode (112 of Yu 240) and the gap fill material (oxide of Yu 589); depositing a first conductive material (metal; ¶ [0076]) over 

Re claim 6, Yu 589 discloses the method of claim 1, wherein the separating the component (LED) from the component wafer (3110) comprises etching (RIE; ¶ [0072]) through one or more layers (301/202/303) of the component wafer.

Re claim 7, Yu 589 discloses the method of claim 1, wherein bonding the bottom electrode (322) of the component substrate (3110) to the first metal pad (207) of the semiconductor substrate (200) comprises a direct metal-to metal bond (¶ [0077]) between the first metal pad of the semiconductor substrate and the bottom electrode of the component substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu 589 and Yu 240 as applied to claim 1, and further in view of Bader et al (US 2004/0033638 A1-prior art of record, hereafter Bader).
Re claim 8, Yu 589 and Yu 240 discloses the method of claim 1, but fails to disclose wherein bonding the bottom electrode (322) of the component substrate (3110) to the first metal pad (207) of the semiconductor substrate (200) comprises forming a solder joint between the first metal pad of the semiconductor substrate and the bottom electrode of the component substrate.

Bader discloses in FIGS. 2A-2I a method, comprising: forming a solder joint (12 in FIG. 2E; ¶ [0058]) between a first metal pad (Ag or Al reflector 9 in FIG. 2E; ¶ [0058]) of a semiconductor substrate (GaAs 6 as in FIG. 1D; ¶ [0049] and [0059]) and a bottom electrode (Pt contact 8; ¶ [0055]) of a component (GaN-based device; ¶ [0003]-[0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the forming a solder joint between a first metal pad of a semiconductor substrate and a bottom electrode of a component of Bader with the method of Yu 589 and Yu 240 such that a solder joint is formed between the first metal pad of the semiconductor substrate and the bottom electrode of the component substrate as an alternative bonding method which has implications on the bond’s electrical and optical characteristics.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu 589 and Yu 240 as applied to claim 1, and further in view of Kitada (US 2010/0244201 A1-prior art of record).
Re claim 9, Yu 589 and Yu 240 discloses the method of claim 1, wherein forming the first via (3412 of Yu 589) comprises: depositing a barrier layer (Ti; ¶ [0074]) in the first via opening (3304) and over the gap fill material (oxide); filling the first via opening with a first conductive material (Al or Au; ¶ [0074]), the first conductive material extending laterally beyond sidewalls (vertical planes) of the first via opening (3304); but 
However,
Kitada discloses in FIGS. 2A-2J a method, comprising: depositing a barrier layer (Ti 26 in FIG. 2H; ¶ [0040]) in a first via opening (31; ¶ [0035]) and over a gap fill material (SiN 25; ¶ [0038]); filling the first via opening (31) with a first conductive material (Cu 22 in FIG. 2I; ¶ [0041]), the first conductive material extending laterally (left-to-right) beyond sidewalls of the first via opening (31); and planarizing (by CMP in FIG. 2J; ¶ [0042]) the first conductive material (22) and the barrier layer (26) to level the top of the first via opening (31) with an uppermost surface of the gap fill material (25).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the first conductive material extending laterally beyond sidewalls of the first via opening; and planarizing the first conductive material and the barrier layer to level the top of the first via with an uppermost surface of the gap fill material of Kitada with the method of Yu 589 and Yu 240 to form surrounded interconnect structures having more vertical profiles.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu 589 and Yu 240 as applied to claim 1, and further in view of An (US 2015/0144870 A1-prior art of record).
Re claims 10 and 11, Yu 589 and Yu 240 discloses the method of claim 1, but fails to further disclose: forming a second via adjacent the first via; and wherein a top of 
However,
An discloses in FIGS. 17(b) (with references to FIG. 14) a method, comprising: forming a second via (upper electrode 93; ¶ [0067]) adjacent the first via (lower electrode 93; ¶ [0067]); and wherein a top (via finger 93a; ¶ [0067]) of the second via (upper 93) is coupled (electrically; ¶ [0067]) to an upper surface (31) of a component device (LED; ¶ [0001]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Yun 589 and Yun 240 with the forming a second via adjacent the first via; and wherein a top of the second via is coupled to the upper electrode of the component device of An in order to provide increased contact area.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0020589 A1, hereafter Yu 589) in view of Kitada (US 2010/0244201 A1-prior art of record) and Yu et al (US 2012/0286240 A1-prior art of record, hereafter Yu 240).
Re claim 12, Yu 589 discloses in FIGS. 13-28 a method, comprising:
bonding a first component device (left 101/102/103 in FIG. 13; ¶ [0023]-[0024]) and a second component device (right 101/102/103; ¶ [0023]-[0024]) to a respective first metal pad (207; ¶ [0040]) and second metal pad (204; ¶ [0039]) of a semiconductor 
disposing a gap fill material (2301/2401 in FIGS. 23-24; ¶ [0052]-[0053]) laterally surrounding the first component device (left 101/102/103) and the second component device (right 101/102/103), wherein the gap fill material (2301/2401) completely fills a gap (space over 204) between the first component device and the second component device;
etching a via opening (2501 in FIG. 25; ¶ [0054]) between the first component device (left 101/102/103) and the second component device (right 101/102/103) to expose a third metal pad (123; ¶ [0055]) of the semiconductor substrate (200);
forming a via (left 2701 in FIG. 27; ¶ [0057]) in the via opening (2502), forming the via (right 2701) comprising:
depositing a conductive material (metals; ¶ [0057]) in the via opening (2502) and over the gap fill material (2301).

A.	Yu 589 fails to disclose planarizing the conductive material (metals) to level an upper surface of the conductive material with an upper surface of the gap fill material (oxide); and coupling a top electrode of the first component device (right to the third metal pad by the via (left).
However,
Kitada discloses in FIGS. 2A-2J a method, comprising: depositing a barrier layer (Ti 26 in FIG. 2H; ¶ [0040]) in a first via opening (31; ¶ [0035]) and over a gap fill material (SiN 25; ¶ [0038]); filling the first via opening (31) with a first conductive 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the first conductive material extending laterally beyond sidewalls of the first via opening; and planarizing the first conductive material and the barrier layer to level the top of the first via with an uppermost surface of the gap fill material of Kitada with the method of Yu 589 to form surrounded interconnect structures having more vertical profiles.

B.	Yu 589 and Kitada fails to disclose coupling a top electrode of the first component device to the third metal pad by the via.
However,
Yu 240 discloses in FIGS. 5-7 a method, comprising: coupling a top electrode (112 in FIG. 6; ¶ [0022]) of a first component device (LED 212B; ¶ [0022]) to a third metal pad (108B; ¶ [0022]) by a via (118 in FIG. 7; ¶ [0023]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Yu 589 and Kitada to include the top electrode of the component device of Yu 240, such that the method comprises coupling a top electrode of the first component device to the third metal pad by the via to provide n- or p-type ohmic contact layers (Yu 240; ¶ [0020] and [0030]).



Re claim 14, Yu 589 discloses the method of claim 12, wherein bonding the first component device (left 102) to the first metal pad (207) of the semiconductor substrate (200) comprises a direct metal-to-metal bond (¶ [0040]-[0041]) between the first metal pad (207) of the semiconductor substrate and a bottom electrode (122; ¶ [0040]) of the first component device (left 102), wherein an interface of the first metal pad and the bottom electrode is free of solder material (no disclosure of solder).

Re claim 15, Yu 589 and Kitada and Yu 240 discloses the method of claim 12, wherein forming the via (left 2701) comprises: depositing a barrier layer in the via opening and over the gap fill material; filling the via opening with a first conductive material, the first conductive material extending over the gap fill material; and planarizing the first conductive material and the barrier layer to level a top of the via with an uppermost surface of the gap fill material (see claim 15).

Re claim 16, Yu 589 and Yu 240 discloses the method of claim 12, wherein the via (left 2701 of Yu 859) is a first via (for left 101/102/103), the method further 
comprising: forming a second via (right 2701) adjacent (near) the first via (left 2701); and coupling a top electrode (112 of Yu 240; ¶ [0022]) of the second component device  via (right 118; ¶ [0023]) as part of the device contacts formed as discussed for claim 12.
For the record, the examiner’s interpretation of the expression “adjacent” is taken mean near (i.e. one object is near or close to another object).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0020589 A1, hereafter Yu 589) in view of Yu et al (US 2012/0286240 A1-prior art of record, hereafter Yu 240) and Perlmaier et al (US 2018/0013043 A1, hereafter Perlmaier).
Re claim 17, Yu 589 discloses in FIG. 36 (with references to FIGS. 13 and 31-35) a structure, comprising:
a semiconductor substrate (200; ¶ [0038] and [0071]), having a first metal pad (207; ¶ [0077]) and second metal pad (323; ¶ [0077]) disposed at a top surface (upper plane) of the semiconductor substrate (200);
a first component (3600; ¶ [0078]) having a bottom electrode (324; ¶ [0071]) and a top surface (upper plane) opposite the bottom electrode (324), the top surface (upper plane) coupled (electrically; ¶ [0077]) to the first metal pad (207);
a gap fill material (additional oxide layer; ¶ [0072]) over (on) the semiconductor substrate (200) and laterally encapsulating (exposed sidewalls) the first component (3600);
a first metal via (3412; ¶ [0074]-[0075]) disposed within the gap fill material (additional oxide layer) adjacent the first component (3600), the first metal via (3412) disposed directly (immediately) over and electrically coupled to the second metal pad 
a conductive bridge (3512; ¶ [0076]-[0077]) coupling the top surface (upper plane) of the first component (3600) to a top portion (upper surface) of the first metal via (3412).

A.	Yu 589 fails to disclose a top electrode opposite the bottom electrode (324), the top electrode coupled to the first metal pad (207); an upper surface (upper plane) of the first metal via (3412) being level with an upper surface (upper plane) of the gap fill material (additional oxide layer); and the conductive bridge (3512) coupling the top electrode of the first component (3600) to the top portion (upper surface) of the first metal via 3412).

However,
Yu 240 discloses in FIG. 8 a structure, comprising: a top electrode (112; ¶ [0022]) opposite a bottom electrode (216; ¶ [0018]), the top electrode (112) coupled to a first metal pad (108A; ¶ [0022]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Yu 589 to include the top electrode of Yu 240, such that the structure comprises a top electrode opposite the bottom electrode (324), the top electrode coupled to the first metal pad (207); and the 

B.	Yu 589 and Yu 240 fails to disclose an upper surface (upper plane) of the first metal via (3412) being level with an upper surface (upper plane) of the gap fill material (additional oxide layer).
However,
Perlmaier discloses in FIG. 2 a structure, comprising: an upper surface (upper plane) of a first metal via (14; ¶ [0084]) being level (co-planar) with an upper surface (upper plane) of a gap fill material (12; ¶ [0084]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Yu 589 and Yu 240 to include the upper surface (upper plane) of the first metal via being level with an upper surface (upper plane) of the gap fill material of Perlmaier as part of the formation of thinner, reliable low-cost contacts (Perlmaier; ¶ [0042]).

Re claim 18, Yu 589 and Yu discloses he structure of claim 17, wherein the top electrode (112 of Yu 240) of the first component (212A; ¶ [0015]) is closer to the semiconductor substrate (101; ¶ [0015]) than the top portion (uppermost surface) of a first metal via (118; ¶ [0023]) as part of the n- or p-type ohmic contact layers discussed for claim 17.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu 859 and Yu 240 and Perlmaier as applied to claim 17, and further in view of An (US 2015/0144870 A1-prior art of record).
Re claim 19, Yu 589 and Yu 240 and Perlmaier discloses the structure of claim 17, but fails to disclose wherein a first portion of a top surface of the component is surrounded by the conductive bridge, the first portion being uncovered by the conductive bridge.
However,
An discloses in FIG. 17(b) (with reference to FIG. 14) a structure comprising: a first portion (areas not covered by 93a) of a top surface of the component is surrounded by conductive bridge (finger 93a; ¶ [0067]), the first portion being uncovered (exposed) by the conductive bridge (93a).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Yun 589 and Yu 240 and Perlmaier with the conductive bridge of An such that a first portion of a top surface of the component is surrounded by the conductive bridge, the first portion being uncovered by the conductive bridge in order to provide increased contact area.

Re claim 20, Yu 589 and Yu 240 and Perlmaier discloses the structure of claim 17, but fails to further disclose a second metal via disposed within the gap fill material adjacent the first component and the first metal via, wherein the conductive bridge further couples the top electrode of the first component to a top portion of the second metal via.

An discloses in FIGS. 17(b) (with references to FIG. 14) a structure comprising: a second metal via (upper electrode 93; ¶ [0067]) adjacent the first metal via (lower electrode 93; ¶ [0067]); and wherein a conductive bridge (via finger 93a; ¶ [0067]) further couples (electrically; ¶ [0067]) an upper surface (31) of a component (LED; ¶ [0001]) to a top portion of the second metal via (upper 93).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Yun 589 and Yu 240 with the second metal via of An such that it is disposed within the gap fill material adjacent the first component and the first metal via, wherein the conductive bridge further couples the top electrode of the first component to a top portion of the second metal via in order to provide increased contact area.

Response to Arguments
Applicant’s arguments with respect to claims 1; 12; and 17 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892